DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13,18-25,27-28,30 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Shashidhara to (US20100162261)

Regarding claims 1, Shashidhara teaches a plurality of compute nodes configured to process messages;(fig.4) 
the plurality of compute nodes being configured to 1) circulate at least one token
between or among at least two of the plurality of respective compute nodes, ([0022] discloses  (iv) configuring at least one overloaded computer to acquire the busy token, frame and thereby circulate a message indicative of busy status and required resources for completing a predetermined job from the overloaded computer to other computers in the logical ring ) and 2) perform a self-maintenance operation during a given state of possession of the token([0022] discloses  circulate a message indicative of busy status and required resources for completing a predetermined job from the overloaded computer to other computers in the logical ring ).
Regarding claim 22, Shashidhara teaches  at a plurality of compute nodes,(fig.6)  selectively processing messages based on a value of a common parameter of the messages; ([0040] discloses overloaded computer that comes across the busy token acquires the busy token by authenticating itself to be overloaded for that instant as shown in steps 153 through 155. The overloaded computer frames a message with the details of the first prioritized job, e.g. with its logical and physical resources requirements, expected cpu time, etc. as shown in step 157. The message frame is made to circulate through the ring)at the plurality of compute nodes, circulating at least one token between or among at least two of the plurality of respective compute nodes; ( [0023] discloses a plurality of computers connected in a substantial logical ring architecture…at least one predetermined token designated with any one of a busy or an idle status circulating through the logical ring)  and at the plurality of compute nodes, perform a self-maintenance operation during a given state of possession of the token([0022] discloses  circulate a message indicative of busy status and required resources for completing a predetermined job from the overloaded computer to other computers in the logical ring ).

Regarding claim 28, Shashidhara teaches at a first compute node (fig.6)
parsing a first message to determine a value of a common parameter of the
message; ( [0022] discloses counting the number of idle and overloaded computers periodically; (iii) circulating at least one predetermined busy token through the logical ring if the number of overloaded computers exceeds the number of idle computer )
selectively processing the message based on whether the value corresponds to an assigned common parameter associated with the compute node; ([0040] discloses overloaded computer that comes across the busy token acquires the busy token by authenticating itself to be overloaded for that instant as shown in steps 153 through 155. The overloaded computer frames a message with the details of the first prioritized job, e.g. with its logical and physical resources requirements, expected cpu time, etc. as shown in step 157. The message frame is made to circulate through the ring) receiving a token from a second compute node; ( [0023] discloses a plurality of computers connected in a substantial logical ring architecture…at least one predetermined token designated with any one of a busy or an idle status circulating through the logical ring)
performing a self-maintenance operation during a given state of possession of the token; ([0022] discloses  circulate a message indicative of busy status and required resources for completing a predetermined job from the overloaded computer to other computers in the logical ring ) and sending the token to the second compute node or a third compute node( [0023] discloses a plurality of computers connected in a substantial logical ring architecture; (ii) said computers configured having a synchronized clock operation; and (iii) at least one predetermined token designated with any one of a busy or an idle status circulating through the logical ring).

Regarding claim 30, Shashidhara teaches a fixed logic device configured to:  parse a first message to determine a value of a common parameter of the message ( [0022] discloses counting the number of idle and overloaded computers periodically; (iii) circulating at least one predetermined busy token through the logical ring if the number of overloaded computers exceeds the number of idle computer ) 
selectively process the message based on whether the value corresponds to
an assigned common parameter associated with the compute node; ([0040] discloses overloaded computer that comes across the busy token acquires the busy token by authenticating itself to be overloaded for that instant as shown in steps 153 through 155. The overloaded computer frames a message with the details of the first prioritized job, e.g. with its logical and physical resources requirements, expected cpu time, etc. as shown in step 157. The message frame is made to circulate through the ring)
receive a token from a second compute node; ( [0023] discloses a plurality of computers connected in a substantial logical ring architecture…at least one predetermined token designated with any one of a busy or an idle status circulating through the logical ring) and
perform a self-maintenance operation during a given state of possession of
the token; ([0022] discloses  circulate a message indicative of busy status and required resources for completing a predetermined job from the overloaded computer to other computers in the logical ring ) and an interface configured to send the token to the second compute node or a third compute node ( [0023] discloses a plurality of computers connected in a substantial logical ring architecture; (ii) said computers configured having a synchronized clock operation; and (iii) at least one predetermined token designated with any one of a busy or an idle status circulating through the logical ring).
Regarding claims 2,23 Shashidhara teaches a first subset of at least two of the plurality of compute nodes(fig.7), the first subset being configured to process messages corresponding to a first value of a common parameter of the messages; ;([0030] identification of idle computer using an idle token) and a second subset of at least two of the plurality of compute nodes being distinct from the first subset(fig.7), the second subset being configured to process messages corresponding to a second value of the common parameter of the messages([0031]  identification of idle computer using a busy token)   and to refrain from processing messages corresponding to the first value([0041] disclose  Whenever an idle computer receives the message frame, it checks the resource requirements and decides whether it can process this task).

Regarding claim 3, Shashidhara teaches   wherein each of the compute nodes of the first subset are configured to process a message corresponding to the first value in parallel and independent from one another(fig.4) .

Regarding claim 4, Shashidhara teaches   wherein, during the self-maintenance operation by one of the compute nodes of the first subset, at least one other compute node of the first subset is configured to process a message corresponding to the first value([0022] discloses  circulate a message indicative of busy status and required resources for completing a predetermined job from the overloaded computer to other computers in the logical ring ).

Regarding claim 5, Shashidhara teaches   wherein the plurality of compute nodes is further configured to circulate the at least one token between or among the first and second subsets( [0023] discloses a plurality of computers connected in a substantial logical ring architecture…at least one predetermined token designated with any one of a busy or an idle status circulating through the logical ring).
Regarding claim 6, Shashidhara teaches   wherein the first subset is configured to circulate a first one of the at least one token between or among the plurality of compute nodes of the first subset, ([0023] discloses a plurality of computers connected in a substantial logical ring architecture…at least one predetermined token designated with any one of a busy or an idle status circulating through the logical ring).
 and wherein the second subset is configured to circulate a second one of the at least one token between or among the second subset([0023] discloses a plurality of computers connected in a substantial logical ring architecture…at least one predetermined token designated with any one of a busy or an idle status circulating through the logical ring).
.
Regarding claim 7, Shashidhara teaches wherein each of a plurality of values of a common parameter of the messages is assigned to at least two of the plurality of compute nodes, (fig.7) the at least two of the plurality of compute nodes circulating the at least one token between or among them( [0023] discloses a plurality of computers connected in a substantial logical ring architecture…at least one predetermined token designated with any one of a busy or an idle status circulating through the logical ring)

Regarding claim 8, Shashidhara teaches   wherein each of the plurality of compute nodes is assigned to process a respective subset of at least two of the plurality of values of the common parameter(fig.7).

Regarding claim 9, Shashidhara teaches   wherein each of the respective subsets differs from one another by at least one value of the common parameter([0040] discloses The overloaded computer frames a message with the details of the first prioritized job, e.g. with its logical and physical resources requirements, expected cpu time, etc. as shown in step 157. The message frame is made to circulate through the ring).

Regarding claim 10, Shashidhara teaches   wherein each of plurality of compute nodes assigned to a given value of the common parameter are configured to process a message corresponding to the given value in parallel and independent from one another([0040] discloses overloaded computer that comes across the busy token acquires the busy token by authenticating itself to be overloaded for that instant as shown in steps 153 through 155. The overloaded computer frames a message with the details of the first prioritized job, e.g. with its logical and physical resources requirements, expected cpu time, etc. as shown in step 157. The message frame is made to circulate through the ring).

Regarding claims 11,24 Shashidhara teaches  wherein, during a self-maintenance operation by a first compute node assigned to a first value of the common parameter, a second compute node is assigned to process messages corresponding to the first value in addition to the respective subset([0023] discloses a plurality of computers connected in a substantial logical ring architecture…at least one predetermined token designated with any one of a busy or an idle status circulating through the logical ring. [0022] discloses  circulate a message indicative of busy status and required resources for completing a predetermined job from the overloaded computer to other computers in the logical ring).

Regarding claim 12, Shashidhara teaches   wherein each compute node of the plurality of compute nodes is configured to refrain from performing the self-maintenance operation when not in the given state of possession of the at least one token([0041] disclose  Whenever an idle computer receives the message frame, it checks the resource requirements and decides whether it can process this task).

Regarding claims 13, 25 Shashidhara teaches   wherein each compute node of the plurality of compute nodes is configured to 1) receive the at least one token from a preceding one of the plurality of compute nodes; ( [0023] discloses a plurality of computers connected in a substantial logical ring architecture…at least one predetermined token designated with any one of a busy or an idle status circulating through the logical ring) 2) perform the self-maintenance operation selectively based on a state of the compute node; ([0022] discloses  circulate a message indicative of busy status and required resources for completing a predetermined job from the overloaded computer to other computers in the logical ring ) and 3) forward the at least one token to a subsequent one of the plurality of compute nodes( [0023] discloses a plurality of computers connected in a substantial logical ring architecture; (ii) said computers configured having a synchronized clock operation; and (iii) at least one predetermined token designated with any one of a busy or an idle status circulating through the logical ring).

Regarding claims 18,27 Shashidhara teaches    wherein the self-maintenance operation includes at least one of 1) clearing data associated with at least one previous message processing operation, 2) moving data in memory, 3) adjusting layout of a memory, and 4) modifying a message queue([0038] discloses whenever an overloaded computer receives the message frame, it checks the message frame to ascertain whether the particular idle computer can fulfill the requirements of any of the jobs that are ready in a queue).

Regarding claim 19, Shashidhara teaches   the at least one token includes a plurality of tokens, each of the plurality of tokens indicating a respective type of self-maintenance operation;([0030] identification of idle computer using an idle token, [0031]  identification of idle computer using a busy token) and the self-maintenance operation corresponds to the respective type([0037] Depending on the number of idle and overloaded computers at a particular time instant, the method of load balancing according to some embodiments of this invention, is practiced by (i) idle token method, and (ii) busy token method).

Regarding claim 20, Shashidhara teaches   wherein the plurality of compute nodes includes: a first compute node configured to process messages corresponding to a first value ([0038] discloses The message frame is sent to all computers in the logical ring as shown in step 206. On the way, whenever an overloaded computer receives the message frame, it checks the message frame to ascertain whether the particular idle computer can fulfill the requirements of any of the jobs that are ready in a queue) and a second value of a common parameter of the messages([0040] discloses  An overloaded computer that comes across the busy token acquires the busy token by authenticating itself to be overloaded for that instant as shown in steps 153 through 155)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-17,26,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shashidhara to (US20100162261) in view of Rao to (US PG Pub. 2020/0034929) 
Regarding claims 14,26,29 Shashidhara does not explicitly teach wherein the messages are associated with transactions of financial instruments, respective values of a common parameter of the messages each corresponding to a respective financial instrument or a transaction type

However, Rao teaches wherein the messages are associated with transactions of financial instruments, respective values of a common parameter of the messages each corresponding to a respective financial instrument or a transaction type([0030] discloses the electronic trading system's network, gateways at which trade orders (also referred to as transactions or orders) received from client systems are timestamped upon entry into the electronic trading system network, and the server which receives the trade orders from the gateways and provides them to the matching engine of an electronic trading application for processing)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Shashidhara include wherein the messages are associated with transactions of financial instruments, respective values of a common parameter of the messages each corresponding to a respective financial instrument or a transaction type, as suggested by Roa. This modification would benefit the system as a design choice. 

Regarding claim 15, the combination of Shashidhara and Roa teaches at least one gateway configured to forward the messages to the plurality of compute nodes;(Roa,[0041] discloses  the electronic trading system or more particularly the server infrastructure 102 and/or server 104 and gateway infrastructures 106 and/or gateways 107 include timestamping components and message reordering components that facilitate the elimination or reduction of the number of trade orders that are presented to the electronic trading application (or matching engine) 110 in an order different from the time ordering in which the respective trade orders entered the electronic trading system's network (e.g., network 208))  and at least one sequencer configured to sequence the messages(Roa,[0049] discloses The server 104, using server timestamp component 116, timestamps the trade order 132 with the “server timestamp”).
Regarding claim 16, the combination of Shashidhara and Roa teaches wherein the plurality of compute nodes are further configured to forward a response to the at least one gateway after processing a message(Roa,[0051] discloses  enabling the matching engine and/or other components of the electronic trading application to proceed with the transaction processing with respect to received orders without incurring overhead for handling out of order trade orders).
Regarding claim 17, the combination of Shashidhara and Roa teaches wherein the at least one gateway is further configured to transmit a message to a corresponding subset of the plurality of compute nodes as a function of a first value of a common parameter of the message(Roa,[0051] In this manner, the reorder buffer 112 and reorder control 114 operate to output trade orders in the time ordering in which they entered the electronic trading network (which are represented by respective T.sub.gw) at the gateways rather than the order in which they were received at the server (which is represented by respective T.sub.s)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461